DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a cooling system that includes a vapor leak diversion system, classified in class F01P 3/2271.
II. Claims 17-20, drawn to a method for separating vapor from liquid in a cooling system, classified in class H02K 9/193.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions II and I are related as method and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different method. (MPEP § 806.05(e)). In the instant case, Invention I is a cooling system that includes a vapor leak diversion system, while Invention II is a method for separating vapor from liquid in a cooling system. Invention I does not exclusively perform the method of Invention II and also Invention II does not exclusively require the structure of the apparatus recited in Invention I. Invention II can work with multiple structures in order to perform their function. Likewise, Invention I can be used to practice a different method.

The inventions have acquired a separate status in the art in view of their different classification and their different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over 
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747